RULEY, JUDGE:
James DeCarlo filed this claim against the respondent on behalf of his son, David J. DeCarlo. However, during the hearing it developed that the damages claimed were sustained by an automobile leased by Beneficial Management Corporation of America, and the Court amended the claim to name the corporation as claimant.
Mr. DeCarlo testified that his son, David DeCarlo, had an accident on November 5, 1978, while driving a 1976 Cougar automobile which was leased to Beneficial, the elder DeCarlo’s employer. The accident occurred at the intersection of Secondary Highway 6/4 and River Park Circle Subdivision in St. Albans, West Virginia. David DeCarlo, the driver of the vehicle, did not testify. Mr. DeCarlo testified that vision at the intersection was impaired by hedges.
Certain photographs were introduced on behalf of the claimant and the respondent. Claimant’s Exhibit No. 1 depicts the hedges and discloses a utility pole in the background in line with the hedges.
Doyle Thomas, Maintenance Supervisor for the respondent in Kanawha County, testified that he was familiar with the intersection where the accident occurred. He stated that the hedges were on the property line and not maintained by the respondent. He did not know to whom they belonged and stated that no complaints had been received about the hedges.
In his testimony, Mr. DeCarlo stated that a monetary award was secondary and asked the Court’s assistance in improving the visibility at the intersection where the accident occurred. Of course, such relief is beyond the jurisdiction of this Court, its *72jurisdiction being limited to granting or denying a monetary award. In addition, since the evidence fails to establish negligence on the part of the respondent, this claim must be denied. Accordingly, the Court disallows the claim.
Claim disallowed.